Citation Nr: 0418909	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for a 
right eye disability and sleep apnea.  His Notice of 
Disagreement regarding these issues was received in August 
2001, and a Statement of the Case was sent to him by the RO 
in May 2003.  He then filed a July 2003 VA Form 9, perfecting 
his appeal of these issues.  In February 2004, he testified 
before the undersigned member of the Board via 
videoconference technology.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence of a current right eye 
disability for which service connection may be awarded has 
not been presented.  

3.  Credible medical evidence has not been presented 
establishing that the veteran's sleep apnea had its onset 
during military service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
right eye disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for the award of service connection for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2003 Statement 
of the Case, the various Supplemental Statements of the Case, 
and March 2003 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in Dublin and Augusta, GA, and these records 
were obtained.  Private medical records have been obtained 
from the Sleep Clinic of Central Georgia, K.D.H., M.D., and 
V.R., M.D.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board notes that at his February 2004 hearing, the 
veteran submitted additional evidence which had not been 
considered by the RO, the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2003).  However, with this evidence, 
he also submitted a signed waiver of agency of original 
jurisdiction consideration, allowing the Board to review this 
evidence in the first instance.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2003 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[01-944 (U.S. Vet. App. June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in July 2001, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in May 2003, 
in light of the additional development performed subsequent 
to December 2001.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  

I. Service connection - Right eye disability

The veteran seeks service connection for a right eye 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes that service connection 
may not be awarded for refractive errors of the eye.  
38 C.F.R. § 3.303(c) (2003).  However, service connection may 
be awarded for other disabilities of the visual organs.  

The veteran sought medical treatment in May 1978 for visual 
sensitivity to sunlight.  External examination of the eyes 
was negative, as was the media and fundi.  No diagnosis was 
given.  In December 1979, the veteran was treated for itchy, 
watery eyes.  Allergies were diagnosed, and eye drops were 
prescribed.  In March 1983, he was seen for replacement of 
his prescription glasses.  His vision was examined and a mild 
astigmatism was diagnosed.  New prescription sunglasses were 
also afforded the veteran in September 1990.  On his November 
1991 report of medical history, he denied a history of eye 
trouble.  

Subsequent to service, the veteran underwent VA general 
medical examination in April 1993.  His pupils were equal, 
round, and reactive to light and accommodation.  His eye 
movement was within normal limits, and his visual fields were 
intact.  His corneas and conjunctivae were clear, and a 
fundiscopic examination was within normal limits.  No 
disability of the eyes was diagnosed at that time.  

The veteran's eyes were examined by a private physician in 
September 1998.  His pupils were equal and reactive, and his 
extraocular movement was intact.  No disability of the eyes 
was diagnosed.  

The veteran was again examined by VA personnel in November 
1998, at which time he had right eye visual acuity of 20/30 
near and 20/30 +2 far.  Findings for the left eye were the 
same.  No diplopia or visual field defects were noted, and no 
eye disability was diagnosed at that time.  

The veteran was seen at the Georgia Eye Care Center in 
January 2002, at which time he reported declining visual 
acuity in the right eye for the last 10 years.  On 
examination his visual fields were full, and he had 20/20 
vision in both eyes.  Mild blepharitis of the eyelids was 
diagnosed, but no disability of the right eye itself was 
noted.  

When he was examined in August 2002 at a local VA clinic as 
part of a yearly physical, he had no visual changes, eye 
pain, or discharge of the eyes.  No disabilities of the eyes 
were noted at that time.  At his February 2004 personal 
hearing, he stated his right eye is extremely sensitive to 
sunlight, and has declined in visual acuity.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
the veteran has not presented competent evidence of a right 
eye disability for which service connection may be awarded.  
His service medical records reveal only an acute episode of 
watery, itchy eyes during a bout of allergies, and later, a 
finding of refractive error of the eyes for which he was 
given prescription lenses.  As was noted above, service 
connection may not be awarded for refractive errors of the 
eyes.  38 C.F.R. § 3.303(c) (2003).  Subsequent to service, 
the veteran's eyes were examined on several occasions by both 
VA and private examiners, with no right eye disability noted.  
While he was noted to have mild blepharitis of the eyelids in 
January 2002, no such disability was noted on a subsequent 
August 2002 VA medical examination.  Overall, the totality of 
the medical evidence is negative for a current right eye 
disability for which service connection may be granted.  

The veteran himself has suggested he has a right eye 
disability characterized by declining visual acuity of the 
right eye, but as a layperson, his statements regarding 
medical etiology, causation, and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the clear preponderance of the medical 
evidence indicates the veteran does not have a disability of 
the right eye for which service connection may be awarded.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Sleep apnea

The veteran seeks service connection for sleep apnea.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran was seen on several occasions during military 
service for treatment of various respiratory complaints, 
including allergic rhinitis, asthma, and upper respiratory 
infections.  However, no diagnosis of sleep apnea was noted 
during military service.  On his November 1991 report of 
medical history, he denied frequent trouble sleeping.  

Subsequent to service, the veteran was examined by K.D.H., 
M.D., in September 1998.  He reported heavy snoring at night, 
with fatigue during the day.  Obstructive sleep apnea was 
suspected, and a sleep study was recommended.  In March 2002, 
he was started on a continuous positive airway pressure 
(CPAP) device after a sleep study confirmed obstructive sleep 
apnea.  

At his personal hearing, the veteran stated that he first 
began to snore heavily, and experience poor sleep patterns, 
during military service.  Since that time, he has struggled 
with fatigue and daytime drowsiness.  He also submitted lay 
statements from his wife and several long-time acquaintances 
which noted that the veteran has long appeared to be drowsy 
and tired during the day.  The veteran's wife also reported 
that he has snored for many years, including during military 
service.  

After reviewing the totality of the medical evidence, service 
connection for sleep apnea must be denied.  The veteran has 
not submitted, and the medical evidence does not reflect, a 
diagnosis of sleep apnea during military service.  His 
service medical records are themselves void of any diagnosis 
of or treatment for sleep apnea.  While the veteran has been 
diagnosed by a private clinic with sleep apnea, the medical 
evidence does not indicate onset of this disability prior to 
September 1998, when sleep apnea was suspected by Dr. K.D.H.  
Neither Dr. H. nor the private sleep clinic at which his 
diagnosis of obstructive sleep apnea was confirmed have 
suggested onset of this disability during military service.  
Because the record contains no competent evidence of the 
onset of the veteran's sleep apnea during military service, 
service connection for sleep apnea must be denied.  

The veteran, his wife, and several acquaintances have 
suggested onset of his sleep apnea during military service; 
however, as these laypersons are not qualified to offer 
medical opinion evidence, their statements regarding medical 
diagnosis, etiology, and causation are not binding on the 
Board.  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for sleep apnea, as it 
has not been demonstrated to have had its onset during 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a right eye disability 
is denied.  

Entitlement to service connection for sleep apnea is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



